Citation Nr: 1222286	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO. 05-00 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for aseptic necrosis of the right hip, status post total hip replacement, for the period from November 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from May 1977 to July 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by an RO letter dated in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. That rating decision granted a total rating status post total right hip replacement for the period from August 2004 through October 2005, and assigned a rating of 30 percent for the period from November 1, 2005. As will be discussed at greater length directly below, the Veteran appeals for a rating in excess of 30 percent for the period from November 1, 2005.

In December 2006 the RO informed the Veteran that he had not had not submitted a timely substantive appeal with respect to a March 2004 RO rating decision and December 2004 statement of the case that denied a rating in excess of 30 percent for right hip disability. 

The Board finds that the Veteran had submitted a timely VA Form 9 (substantive appeal) dated January 25, 2005, in which he indicated by a checked box that he was appealing all issues on any statement of the case. However, in a subsequent statement, dated January 27, 2005, and received on January 31, 2005, the Veteran asserted that a December 21, 2004, rating decision (issued to the Veteran by the RO by letter on January 11, 2005) satisfied his appeal as to all issues.

An appeal may be withdrawn in writing by an appellant. See 38 C.F.R. § 20.204(a),(b). Withdrawal of an appeal will be will be deemed a withdrawal of the notice of disagreement and substantive appeal as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).

The subsequent and more specific statements and indications best express the Veteran's intentions as of January 2005; by a statement received on January 31, 2005, he intended to and did in fact withdraw his appeal as to the March 2004 rating decision and did so in writing. See 38 C.F.R. § 20.204.

However, in October 2007, the Veteran's representative timely disagreed in part with the RO's December 2006 RO letter, contending that the Veteran had nevertheless submitted a timely (within one year) notice disagreement in December 2005 in response to the January 2005 rating decision to the extent it denied the a rating in excess of 30 percent for right hip disability status post total hip replacement.

After the initial denial in March 2004, the increased rating claim on appeal had been readjudicated by the January 2005 rating decision after new and material evidence of the Veteran receiving a right hip total knee replacement was received in August 2004. See 38 C.F.R. § 3.156(b) (new and material evidence, pending claim.)  The Veteran had withdrawn his appeal as to the March 2004 RO rating decision as of January 31, 2005, after being awarded a temporary total rating covering a period of more than one year. However, in December 2005, the RO received the Veteran's timely notice of disagreement with the January 2005 RO rating decision insofar as it denied a rating in excess of 30 percent effective from November 1, 2005. See 38 U.S.C.A. § 7105.
 
Thus, the Board agrees with the Veteran's representative statement in October 2007 that the Veteran submitted a timely notice of disagreement in December 2005 with the January 2005 rating decision (ostensibly dated December 2004 but issued by RO letter in January 2005), insofar as that rating decision assigned a rating of 30 percent effective from November 1, 2005, for right hip disability. In his December 2005 notice of disagreement, the Veteran expressly disagreed with the January 2005 rating decision, specifically contending that a higher rating, in excess of 30 percent, was warranted for his right hip disability from November 2005 forward. It is clear from the record that the Veteran has intended to appeal this matter from that time forward, and, although arguably a formal substantive appeal has not been received as a result of the unusual procedural history, the Board accepted jurisdiction over the issue in July 2009 and any requirement for a substantive appeal was therefore waived. See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In light of the above, the matter currently placed in factual dispute by the contentions of the Veteran and his representative, and the claim currently on appeal to the Board and within the Board's jurisdiction, is a claim for a rating in excess of 30 percent for a right hip total replacement from November 1, 2005, forward. See 38 U.S.C.A. §§ 7104, 7105. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The virtual record includes documentation of four episodes of VA treatment, three at a primary care clinic, in October 2010, January 2011, and November 2011, and one at a VA podiatry clinic in November 2010; these treatment records do not document the nature or severity of the Veteran's service-connected right hip disability.

The Veteran withdrew his request for a personal hearing at the RO by a letter dated in March 2007.

In January 2006 the RO denied the Veteran's claim for a TDIU, concurrently with ongoing development and adjudication of the claim currently on appeal. The Veteran did not appeal the January 2006 determination denying his claim for a TDIU. However, new evidence, including July 2011 and August 2011 VA examination reports, indicates that the Veteran is unable to obtain employment by reason of his service-connected disabilities. As the claim for a TDIU was previously denied in January 2006 but not appealed, at a time concurrent with the claim currently on appeal, the Board does not view itself as having appellate jurisdiction over the prior claim for a TDIU, even though a claim for a TIDU is ordinarily viewed as part and parcel of in increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU part and parcel of increased rating claim); but see also Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-rating claim). A new claim for a TDIU is raised by the record, to include by VA examination reports dated in July 2011 and August 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, it is referred to the AOJ for appropriate action. 



FINDING OF FACT

The preponderance of the evidence establishes that for the full period from November 1, 2005, forward, with respect to his right hip total replacement the Veteran has experienced moderately severe residuals of pain and limitation of motion, but not markedly severe residuals of pain, limitation of motion, or weakness.


CONCLUSION OF LAW

For the full period from November 1, 2005, forward, the criteria for a higher disability rating of 50 percent, but no more, for aseptic necrosis of the right hip, status post total hip replacement, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Code 5054 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating greater than 30 percent for his service-connected disability of the right hip, status post total replacement, effective from November 1, 2005, the date of expiration of the 100 percent rating after the total right hip replacement was performed. See 38 C.F.R. § 4.71a, Diagnostic Code 5054. 

In this decision the Board finds that the Veteran's residuals of total hip replacement are most accurately characterized as moderately severe, so that a rating of 50 percent is warranted rather than a rating of 30 percent, which is the minimum rating for a total hip replacement. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

An April 2007 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating for right hip disability. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, April 2007 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Although fully complaint VCAA notice was not provided to the Veteran until after initial adjudication of the claim on appeal, the claim has since been readjudicated, most recently by a supplemental statement of the case in November 2011, so that any defect in timing of the notice is no more than harmless, non-prejudicial error. Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

 In July 2009 the Board remanded this matter for the RO/AMC to provide the Veteran an examination as to the nature and severity of the his right hip disability, status post total right hip replacement, noting that a VA examination had not been provided since the time of the total knee replacement in August 2004. The RO/AMC has complied with these remand instructions and the VA examination report is of record. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As will be discussed further below, the August 2011 VA examination report provides a detailed description of the Veterans right hip disability, including the effects of pain, weakness, and limitation of motion on functional impairment and occupational functioning. The examination report is adequate for rating of the Veteran's disability under the applicable rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right hip disability, status post total right hip replacement, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5054 (hip replacement (prosthesis)). Under Diagnostic Code 5054, replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis. Thereafter a minimum rating of 30 percent is warranted. A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion. A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis. A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches. 38 C.F.R. § 4.71a.

At an August 2011 VA examination in the examiner reviewed the claims file and medical history of the Veteran. The Veteran was noted to have chronic right hip pain. He was noted to have undergone a right total hip replacement at an outside hospital in August 2004, for longstanding right hip pain from avascular necrosis. 

The Veteran reported that his right hip pain improved after the surgery, but that he had since developed increasing right hip pain that was sharp, a 7 to 8 on a scale of 10, which increased when moving from a sitting to standing position and improved with rest. He was noted to take baclofen and amitriptyline for chronic pain. He described flare-ups including difficulty moving from a sitting position to standing position and ambulating for prolonged periods. 

On examination, right hip flexion was measured at 55 degrees, with a normal end-point being 125 degrees. Painful motion was said to begin at 55 degrees. Extension was said to end at greater than 5 degrees, and painful motion to begin at greater than 5 degrees. Adduction was not limited to such an extent that he could not cross his legs. Rotation was not limited to such an extent that he could not toe-out more than 15 degrees. 

On repetitive use testing, flexion was limited to 35 degrees. Post-test extension was 5 degrees or greater. Post-test adduction was not lost beyond 10 degrees. Post-test adduction was not limited to such an extent that the Veteran could not cross his legs. Post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees. 

The examiner found the Veteran to have additional limitation of range of motion of the hip and thigh following repetitive use testing, and functional loss or functional impairment of the hip and thigh, including less movement than normal and excess fatigability. He was noted to have disturbance of locomotion on the right and interference with sitting, standing or weight bearing on the right. He had tenderness or pain to palpation for the joints or soft tissue of the right hip. 

Strength of the right hip was 4/5 on flexion, 5/5 on abduction, and 5/5 on extension. He did not have ankylosis of the hip. He did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy. Each leg was 89 centimeters long. 

For the period after his August 2004 surgery, he was found to have intermediate degrees of residual weakness, pain or chronic limitation of motion. He was found not to have chronic residuals consisting of severe painful motion and/or weakness. He was noted to have scars from the surgery, but they were not painful or unstable and they did not cover an area of greater than 39 square centimeters. He was noted to use a cane regularly for ambulation. His hip condition was not so severe that an amputation with prosthesis would serve him equally well. 

The August 2011 VA examiner opined that the Veteran's hip condition had an impact on his ability to work. As examples, the examiner stated that the Veteran had difficulty moving from a sitting to a standing position and ambulating for prolonged periods; and that he had not worked since mid-1992 due to chronic right hip pain, having previously been employed as a landscaper. (The Veteran's earlier claim for a TDIU was denied by the RO in January 2006, but a newly raised claim for a TDIU is referred to the RO in the introduction section of this decision, above.)

The August 2011 VA examination report is the only sufficiently detailed report for addressing the severity of the Veteran's right hip disability status post total hip replacement on August 31, 2004, and is also the most favorable evidence in support of the Veteran's claim. As a result, the Board will review the August 2011 VA examination report for rating of the Veteran's right hip disability for the full period from November 1, 2005, forward.

The Board finds the VA examination results are best approximated by the rating criteria of moderately severe residuals of weakness, pain, or limitation of motion. While strength was measured generally at 4/5 or 5/5, significant pain was noted and he was noted to require a cane to ambulate. He had difficulty rising from a seated position, difficulty weight-bearing on the right, and additional fatigability and limitation of motion on repetitive testing. Affording the Veteran the benefit of the doubt, this is consistent with the August 2011 VA examiner's finding that the Veteran has intermediate degrees of residual weakness, pain or chronic limitation of motion, but not chronic residuals consisting of severe painful motion and/or weakness. Because the disability is manifested by moderately severe pain and limitation of motion, a rating of 50 percent from November 1, 2005, forward is warranted. See 38 C.F.R. § 4.71a, Diagnostic Code 5054.

The criteria for the next higher rating of 70 percent are not met or approximated, because the level of the Veteran's disability is not better described as markedly severe residual weakness, pain, or limitation of motion. All findings reflect a level of disability that is less than markedly severe. Strength was of the right hip was 4/5 on flexion, 5/5 on abduction, and 5/5 on extension, which cannot be characterized as markedly severe. He cannot ambulate for prolonged periods and requires a cane for an assistive device, but is able to ambulate as part of his day-to-day activities. He was found on examination to have fatigability and reduced movement and to have intermediate degrees of residual weakness, pain and/or limitation of motion, but was not found to have chronic residuals consisting of severe painful motion and/or weakness. Thus, the severity of his symptoms and manifestations is best characterized as moderately severe rather than markedly severe. 

For these reasons, the Board finds that criteria for the next higher rating of 70 percent for status post total right hip replacement are not met or approximated. See 38 C.F.R. § 4.71a, Diagnostic Code 5054. Accordingly, for no time during the rating period that is the subject of this appeal is a rating in excess of 50 percent warranted for the Veteran's right hip disability; a staged or increased rating in excess of 50 percent is not warranted for any period from November 1, 2005, to the present. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against a schedular rating in excess of 50 percent, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected right hip disability, status post total right hip replacement. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).
 
If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). In this case, the Veteran's right hip status post total hip replacement is reasonably described as moderately severe residuals of pain and limitation of motion. These are the symptoms, after taking into consideration resulting fatigability and additional limitation of motion on repetitive use, and as manifested by the need for regular use of a cane, trouble rising from a sitting to standing position, weight-bearing and difficulty with prolonged ambulation, that lead the Board to find that the criteria for a disability rating of 50 percent are met or approximated. Accordingly, extraschedular rating consideration of the service-connected right hip disability, status post total hip replacement, is not warranted.

In light of the above, and after affording the Veteran the benefit of the doubt, the Board finds that an increased rating of 50 percent, but no more, for the period from November 1, 2005, for right hip disability, status post total hip replacement, is warranted.



ORDER

Entitlement to an increased rating of 50 percent for right hip disability, status post total hip replacement, from November 1, 2005, forward, is granted, subject to the laws and regulations governing the payment of VA monetary benefits.




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


